Per Curiam.
— On the appeal of this case heretofore prosecuted it was considered that the demurrer to the bill herein should be sustained, and the injunctions dissolved, but the cause was remanded in order that the complainant might have leave to amend its bill. This it failed to do upon the opportunity being afforded it, and thereupon the court dismissed the bill.
No new questions are presented on this appeal that were not fully considered and settled adversely to the Water Works Company on the former appeal (City of Tampa v. Tampa Water Works Company, 45 Fla. 600, 34 South. Rep. 631, decided April 28, 1903), and the decrees appealed from must be affirmed.
Taylor, C. J., Carter, Cockrell and Whiteield, JJ , concur.
ShackleEord, J.. disqualified; Hocker, J., absent.